Citation Nr: 1114442	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  09-19 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for right foot disability, to include calluses, hammer toes, hallux valgus, flexible flatfoot, plantar fasciitis, hyperkeratosis submet, edema and onychomycosis (hereinafter right foot disability).

2.  Entitlement to a disability rating in excess of 30 percent for left foot disability, to include calluses, hammer toes, hallux valgus, flexible flatfoot, plantar fasciitis, hyperkeratosis submet, edema and onychomycosis (hereinafter left foot disability) for the period prior to March 9, 2007, and the period from May 1, 2007.

3.  Entitlement to an effective date prior to March 13, 1997, for a 30 percent disability rating for right foot disability.

4.  Entitlement to an effective date prior to March 13, 1997, for a 30 percent disability rating for left foot disability.



REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1967.

This case is before the Board of Veterans' Appeals (Board) on appeal of rating decisions rendered by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Central Office Hearing chaired by the undersigned Veterans Law Judge in October 2002.  A transcript of the hearing is associated with the Veteran's claims folders.  

In August 1996 and April 1997 rating decisions, the RO continued 10 percent ratings for right and left foot disabilities.  The Veteran appealed.  An October 2001 rating decision awarded increased disability ratings of 20 percent each for the Veteran's right and left foot disabilities, effective March 13, 1997.  The Veteran continued his appeal.  In a March 2006 decision, the Board denied the Veteran's appeal.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In September 2006, the Court granted a Joint Motion for Remand of the parties (Joint Motion), vacated the Board's decision, and remanded the case to the Board for action consistent with the joint motion.  In December 2006 the Board remanded the case for additional development.  A February 2008 rating decision awarded increased disability ratings of 30 percent each for the Veteran's right and left foot disabilities, effective March 13, 1997.  The rating decision also awarded a temporary total rating under 38 C.F.R. § 4.30 for the Veteran's left foot disability from March 9, 2007, through April 30, 2007.  Hence, that period is not for consideration by the Board in this appeal and the issue has been re-characterized accordingly.  The Veteran has also perfected appeals as to claims for entitlement to an effective date earlier than March 13, 1997, for the award of 30 percent ratings for right and left foot disabilities.


FINDINGS OF FACT

1.  Throughout the period of the appeal, the Veteran's service-connected right foot disability has more nearly approximated a severe foot injury manifested by such symptoms as calluses, hammer toes, hallux valgus, flexible flatfoot, plantar fasciitis, hyperkeratosis submet, edema and onychomycosis; actual loss of use of the right foot has not been shown, and factors warranting referral for extra-schedular consideration have not been not shown.

2.  For the period prior to March 9, 2007, and the period from May 1, 2007, the Veteran's service-connected left foot disability has more nearly approximated a severe foot injury manifested by such symptoms as calluses, hammer toes, hallux valgus, flexible flatfoot, plantar fasciitis, hyperkeratosis submet, edema and onychomycosis; actual loss of use of the left foot has not been shown, and factors warranting referral for extra-schedular consideration have not been shown.

3.  Ratings of 10 percent for right foot disability and left foot disability were awarded in an unappealed rating decision issued in February 1994.

4.  The symptoms of the Veteran's right and left foot disabilities have approximated the criteria for 30 percent ratings since the date of receipt of his claim for an increased rating, June 19, 1996.

5.  It is not factually ascertainable that the right and left foot disabilities increased in severity during the one year period prior to June 19, 1996.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for the Veteran's service-connected right foot disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.63, 4.71a, Diagnostic Code 5284 (2010).

2.  A rating in excess of 30 percent for the Veteran's service-connected left foot disability is not warranted for the period prior to March 9, 2007, and the period from May 1, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.63, 4.71a, Diagnostic Code 5284 (2010).

3.  The criteria for an effective date of June 19, 1996, but no earlier, for a 30 percent disability rating for right foot disability have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400(o)(1), 4.71a, Diagnostic Code 5284 (2010).

4.  The criteria for an effective date of June 19, 1996, but no earlier, for a 30 percent disability rating for left foot disability have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400(o)(1), 4.71a, Diagnostic Code 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice by correspondence dated in September 2004, January 2007 and October 2008.  Although the Veteran was not provided complete notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records, including service treatment records (STRs), has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claims, including any records of post-service treatment.  The Board is also unaware of any such records.  Moreover, the Veteran has been afforded appropriate VA examinations.  Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claims.

II.  Factual Background

Service connection for calluses of both feet was granted by rating action in May 1972.  An initial noncompensable disability evaluation was assigned.  By subsequent rating action in February 1994, the RO assigned a 10 percent disability evaluation for each foot.  The Veteran was notified of the decision in March 1995; however, he did not appeal and it became final in March 1995.

Private treatment records received in February 1996 and dated from October 1995 to January 1996 note treatment for a gastric ulcer and hemorrhoids; no complaints or findings related to the feet were noted.

During a June 19, 1996, VA foot examination, the Veteran reported chronic pain in both feet.  He also reported that he had gone to the podiatrist many times for callus removal; but the calluses recurred.  Examination revealed callus formation bilaterally on the plantar aspect of the feet at pressure points anteriorly.  There was no tenderness over the arches, which were well developed.  Neurovascular examination was unremarkable.  Range of motion was full.  No deformities, skin changes, or vascular changes were noted.  Posture, appearance, function and gait were normal.  X-ray studies were essentially unremarkable.  

An August 1996 rating decision denied ratings in excess of 10 percent for right and left foot calluses.  

During a March 13, 1997, VA feet examination, the Veteran reported pain on walking and pain in the callused areas while standing.  The calluses were also painful on pressure.  The Veteran was able to rise on his toes and heels for a limited period of time.  While the Veteran had some red callus beneath each fourth toe area, function of the feet was normal and there was no deformity.  X-ray studies revealed no significant bone or joint abnormality.  While the Veteran walked carefully, the examiner noted no limp.  There were no secondary skin or vascular changes.  The examiner noted no evidence of significant abnormality.

The RO issued a rating action in April 1997 that denied ratings in excess of 10 percent for right and left foot calluses.  The Veteran appealed, claiming that he experienced a great deal of pain.  

Subsequent VA and private medical records show that the Veteran underwent treatment for painful calluses.  A VA outpatient treatment record in October 1997 notes that the Veteran had hypertrophic, deformed, and discolored nails in all digits.  His symptoms were complicated by grossly misfitted footwear that was too loosely fastened.

Private treatment records from Dr. PSA dated from June 2000 to September 2003 show continued complaints of pain with enucleation of foot lesions.

In August 2000, the Veteran was afforded a fee-basis VA compensation and pension examination.  The Veteran reported that over the years his feet had become more painful.  Despite medical treatment, insoles, etc., his pain continued.  He noted pain while driving and walking any distance.  He reported that the pain was excruciating at times requiring him to rest or stop walking.  He complained of pain, weakness, stiffness, swelling, heat and fatigue.  He also reported lack of endurance with standing and walking.  His pain was brought on by normal walking, working, and daily functions.  Nothing seemed to alleviate his symptoms.  The Veteran also stated that he was employed as a vehicle service driver for the Postal Service.

Physical examination revealed calluses on both feet that were tender to palpation.  The examination of his feet revealed no edema, instability, or weakness.  His skin showed no vascular changes, but he did have onychomycosis bilaterally in all toes.  There was no evidence of hammertoe, high arch, or claw foot.  He did have hallux valgus of the right foot with 15-degree angulation at the first metatarsal phalangeal joint (MTPJ) and 15 degrees at the dorsal angulation at the first MTPJ.  The Veteran required shoe inserts.  His posture was normal, but his gait was abnormal as he tried to walk on his heels on the lateral edges of his feet.  He had limitation in standing and walking due to pain and he reported pain just upon standing up from a seated position.  X-ray studies showed a short left fifth proximal phalanx.  Otherwise, the studies were unremarkable.

By rating action in October 2001, increased ratings of 20 percent for each foot were granted, effective March 13, 1997.

In a January 2002 statement, Dr. PSA opined that the Veteran's overall situation was "extremely debilitating."  The Veteran's pain had been recalcitrant to several different treatment methods.  It was felt that the Veteran was not a suitable candidate for any kind of work involving walking or standing.

In August 2002, the Veteran had tylomas debrided with pads placed on both feet.  Subsequent records show that the Veteran underwent debridement of calluses in October 2002, December 2002, March 2003 and July 2003.

At an October 2002 hearing before the undersigned, the Veteran acknowledged that he did not miss a significant amount of time from work due to his foot disabilities.  He asserted that he would have been disciplined by his superiors at the Postal Service if he used too much sick time.  He reported that he retired early due to foot pain after 32 years of service with the Postal Service.  He was 55 years old at the time of his retirement.

The Veteran was afforded another fee-basis VA examination in June 2003.  He was noted to have bilateral plantar warts that had been treated conservatively with no effective long-term amelioration.  The Veteran reported pain at rest as well as with standing and walking.  He noted utilization of cushion devices in his shoes with some benefits.  The examiner noted that the Veteran's posture and gait were within normal limits.  Despite tenderness to palpation, the examiner noted that there was no appreciable peri-edema, erythema, or ecchymosis.  The Veteran had mild hammertoe deformity of the left foot and no appreciable pes planus, pes cavus, or hallux valgus.  X-ray studies revealed degenerative changes and hammertoe deformity of the right foot and mild hammertoe deformity of the left foot.

A September 2003 treatment record from Dr. PSA notes that the Veteran definitely had severe equinios deformity and moderate pain at the metatarsal head level.  His neurovascular status was unchanged.

In March 2005, the Veteran underwent a VA compensation and pension examination.  The examiner noted that the Veteran had no history of foot-related hospitalization or surgery, trauma, or neoplasm.  He did not use assistive devices; however, he wore corrective shoes or orthotic inserts which only partially relieved his symptoms.  He was only able to stand for 15-30 minutes.  He was able to walk more than 1/4 mile, but less than one mile.  He had pain on motion at the bilateral plantar aspect.  There was no instability, but there was tenderness bilaterally.  Despite the Veteran's subjective complaints, the examiner noted that there was no limited motion or abnormal motion on examination.  Swelling while standing was noted, but the Veteran had no redness, stiffness, or heat.  While the Veteran reported flare-ups, they only occurred several times a years, less than monthly.  The Veteran reported that the flare-ups lasted less than one day and caused a 50 percent increase in functional impairment.  The Veteran reported lack of endurance of the left foot, but not the right, while standing or walking; he had spasm in the right foot, but not the left.

On examination, the Veteran had no abnormal motion, crepitus, edema, effusion, fatigability, instability, muscle atrophy, painful motion, redness, spasm, heat, or weakness.  The Veteran was noted to have severe tenderness over the plantar aspect of both feet.  He had tender callus formation on both feet with no ulceration or skin breakdown and no coolness.  While the Veteran's gait was normal, there was evidence of abnormal weight bearing.  Inspection of his shoes revealed increased wear on the outside edge of both heels.  The Veteran had normal circulation.  He did not have flatfeet, pes cavus, or hallux valgus.  Hammertoes were noted on the second, third, and fourth toes of both feet.  There was no evidence of malunion or nonunion of the tarsal or metatarsal joints.

In a March 2006 letter, Dr. PSA noted that the Veteran exhibited excess pronation of both feet, as well as hallux valgus and hammertoe deformities.  

Private treatment records note that the Veteran underwent left third metatarsal osteotomy in March 2007.  A follow-up treatment record dated March 13, 2007, notes that the Veteran was healing well following surgery.  Dr. PSA recommended that the Veteran, "avoid any type of work involving walking or standing for the rest of his life."  When seen on March 21, 2007, the Veteran was told to gradually resume activity to tolerance.

A September 2007 VA examination report notes the Veteran's complaints of foot pain and calluses aggravated by prolonged walking and standing and mildly improved with rest.  Examination revealed that sensation and vascular status were intact.  Findings included: hammertoes two through five bilaterally; hallux valgus bilaterally; flexible flat-foot deformity bilaterally; heel spur syndrome bilaterally; hyperkeratosis submet one and five bilaterally; onychomycosis all toes; and mild edema.  

In a December 2007 VA examination report, the examiner opined that all the above findings were most likely caused by or related to the Veteran's military service.  He also opined that the foot impairment resulting from the Veteran's service-connected disability was moderate.  Additionally, he opined that the Veteran's service-connected foot disabilities, "may preclude work which requires prolonged standing or walking; desk work may be the only option."

In a February 2008 rating decision, the Veteran was awarded increased disability ratings of 30 percent each for right and left foot disabilities, effective March 13, 1997.  The rating decision also awarded a temporary total rating under 38 C.F.R. § 4.30 for the Veteran's left foot disability from March 9, 2007, through April 30, 2007.  

Private treatment records dated from 2008 to 2009 note the Veteran's ongoing foot complaints including pain, lesions, calluses and thick toenails.  No secondary infections were noted.  Nails were debrided.  The impression included kerataderma.  

III.  Legal Criteria and Analysis - Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  Separate codes contain the criteria for rating the various disabilities.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Loss of use of a foot (for the purpose of special monthly compensation) is shown when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee.  38 C.F.R. § 4.63.

Diagnostic Code 5276 provides ratings for pes planus (flatfoot).  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (0 percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Diagnostic Code 5277 provides ratings for bilateral weak foot.  For symptomatic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation, and weakness, the underlying condition is to be rated, with a minimum rating of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5277.

Under Diagnostic Code 5278, acquired claw foot (pes cavus) with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to a right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads warrants a 20 percent evaluation if unilateral and a 30 percent evaluation if bilateral.  Claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity warrants a 30 percent evaluation if unilateral and a 50 percent evaluation if bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5278.

Diagnostic Code 5279 provides a 10 percent disability rating for anterior metatarsalgia (Morton's disease), whether unilateral or bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5279.

Diagnostic Code 5280 provides ratings for unilateral hallux valgus.  Unilateral hallux valgus that is severe, if equivalent to amputation of great toe, is rated 10 percent disabling.  Unilateral hallux valgus that has been operated upon with resection of metatarsal head is also rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

Diagnostic Code 5281 provides that unilateral severe hallux rigidus is to be rated as severe hallux valgus.  A Note to Diagnostic Code 5281 provides that the rating for hallux rigidus is not to be combined with claw foot ratings.  38 C.F.R. § 4.71a, Diagnostic Code 5281.

Diagnostic Code 5282 provides ratings based on hammer toes.  Hammer toe of a single toe is rated noncompensably (0 percent) disabling.  Unilateral hammer toe of all toes, without claw foot, is rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5282.

Diagnostic Code 5283 provides ratings based on malunion or nonunion of tarsal or metatarsal bones.  Moderate malunion or nonunion of tarsal or metatarsal bones is rated 10 percent disabling; moderately severe malunion or nonunion of tarsal or metatarsal bones is rated 20 percent disabling; and severe malunion or nonunion of tarsal or metatarsal bones is rated 30 percent disabling.  A Note to Diagnostic Code 5283 provides that malunion or non-union of tarsal or metatarsal bones with actual loss of use of the foot is rated 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5283.

Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The rating criteria for evaluating disabilities of the skin were revised, effective August 30, 2002.  Under the criteria in effect prior to August 30, 2002, onychomycosis and hyperkeratosis were to be rated as eczema in accordance with 38 C.F.R. Part 4, Diagnostic Code 7806.  See 38 C.F.R. §§ 4.20, 4.118 (2002).  Under Diagnostic Code 7806, eczema with slight, if any, exfoliation, exudation or itching, if on a nonexposed surface or small area warranted a noncompensable (0 percent) rating; eczema with exfoliation, exudation or itching, if involving an exposed surface or extensive area warrants a 10 percent evaluation; eczema with constant exudation or itching, extensive lesions, or marked disfigurement warrants a 30 percent evaluation; and eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or which is exceptionally repugnant warrants a 50 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Under the criteria that became effective August 30, 2002, onychomycosis and hyperkeratosis are rated as disfigurement of the head, face or neck under Diagnostic Code 7800; as scars under Diagnostic Codes 7801, 7802, 7804, or 7805; or as dermatitis under Diagnostic Code 7806; depending on the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2010).  Here, as there is no scarring or disfigurement, dermatitis is the predominant disability.

Dermatitis that affects less than 5 percent of the entire body, and has not required more than topical therapy warrants a noncompensable (0 percent) rating.  A rating of 10 percent is awarded for dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is awarded for dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is awarded for dermatitis of eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2010).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, 38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's statements describing his symptoms and condition are competent evidence to the extent that he can describe what he experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As noted above, the Veteran's right and left foot disabilities have been manifested by calluses, hammer toes, hallux valgus, flatfoot, plantar fasciitis, hyperkeratosis submet, edema and onychomycosis; therefore, in evaluating which diagnostic criteria in the Rating Schedule contemplate the symptoms of the Veteran's service-connected foot disabilities, multiple diagnostic codes are for consideration.  

The Veteran is currently assigned a 30 percent rating for each foot disability under Diagnostic Code 5284, other foot injuries, for the period of the appeal.  Under this diagnostic code, a maximum 30 percent rating is warranted for severe foot injuries with a note that a 40 percent rating should be awarded when there is actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  Ratings in excess of 30 percent are not warranted because there is no competent evidence of actual loss of use of either foot.  As described above, the Veteran is still able to use both of his feet to walk, albeit with significant pain.  However, given that he retains function in both feet and continues to ambulate on his own, it cannot be said that he would be equally well-served by an amputation stump with a prosthetic foot.  Thus, a 40 percent disability rating is not warranted for loss of use of either foot..  In fact, none of the diagnostic codes applicable to the feet (Diagnostic Codes 5276 to 5284) provide a rating in excess of 30 percent for one foot absent evidence of loss of use of the foot.

The Board has considered whether the disabilities (specifically onychomycosis and hyperkeratosis) warrant higher (or separate) ratings under criteria for rating skins disorders.  However, the affected areas fall substantially short of what is required for a compensable rating under Diagnostic Code7806.  See 38 C.F.R. § 4.118 (effective prior to and from August 30, 2002).  Furthermore, the functional limitations due to tenderness noted do not warrant a separate rating as skin disability as the pain and functional limitations shown are compensated under Diagnostic Code 5284.  Rating such impairment separately as skin disability would violate the prohibition against pyramiding in 38 C.F.R. § 4.14.

In summary, the evidentiary record does not show that at any time during the appeal period (apart from the period when the left foot was rated totally disabling) either foot disability has involved manifestations warranting a schedular rating in excess of 30 percent.

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations for the Veteran's right and left foot disabilities are not inadequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected disabilities at issue, but the medical evidence reflects that those manifestations are not present in this case.  The Board notes that both the Veteran's private physician (in March 2007) and a VA examiner (in December 2007) indicated that employment requiring walking and standing would be precluded, but not sedentary employment.  In other words, there is no medical evidence that all employment was precluded.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities, and the evidence does not demonstrate other related factors.  Therefore, referral for extra-schedular consideration in this case is not in order.

IV.  Earlier Effective Dates

The general rule with respect to the effective date of an award of increased compensation is that the effective date of the award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the following will be accepted as an informal claim for increased benefits or an informal claim to reopen: (1) A report of examination or hospitalization by VA or uniformed services, where such report relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission; (2) Evidence from a private physician or layman, with the date of receipt of such evidence accepted when the evidence is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits; (3) When submitted by or on behalf of the veteran and entitlement is shown, date of receipt by VA of examination reports, clinical records, and transcripts of records will be accepted as the date of receipt of a claim if received from State, county, municipal, recognized private institutions, or other Government hospitals.  38 C.F.R. § 3.157(b).

The Veteran did not appeal a February 1994 rating decision that awarded 10 percent disability ratings for his right foot disability and left foot disability.

The earliest medical evidence pertaining to the feet following the February 1994 rating decision is a June 19, 1996, VA foot examination report.  As this VA examination report relates to the severity of the Veteran's service-connected right and left foot disabilities, the Board finds June 19, 1996, to be the date of receipt of claim for increased ratings for his foot disabilities.  See 38 C.F.R. § 3.157.

The June 19, 1996, VA foot examination report notes the Veteran's reports of chronic pain in both feet.  He also reported that he had gone to the podiatrist many times for callus removal; but the calluses recurred.  Examination revealed callus formation bilaterally on the plantar aspect of the feet at pressure points anteriorly.  There was no tenderness over the arches, which were well developed.  Neurovascular examination was unremarkable.  Range of motion was full.  No deformities, skin changes, or vascular changes were noted.  Posture, appearance, function and gait were normal.  X-ray studies were essentially unremarkable.  

During a March 13, 1997, VA feet examination, the Veteran again reported pain in his feet.  Examination revealed that while the Veteran had some red callus beneath each fourth toe area, function of the feet was normal and there was no deformity.  X-ray studies again revealed no significant bone or joint abnormality.  While the Veteran walked carefully, the examiner noted no limp; gait was again normal.  Once again, there were no secondary skin or vascular changes.  The examiner noted no evidence of significant abnormality.

The RO issued a rating action in April 1997 that denied ratings in excess of 10 percent for right and left foot calluses.  The Veteran appealed, claiming that he experienced a great deal of pain.  By rating action in October 2001, increased ratings of 20 percent for each foot were granted, effective March 13, 1997.
In a February 2008 rating decision, the Veteran was awarded increased disability ratings of 30 percent each for right and left foot disabilities, effective March 13, 1997.  

After reviewing the record, resolving reasonable doubt in the Veteran's favor, the Board has determined that an effective date of June 19, 1996, but no earlier, is warranted for a 30 percent disability rating for right foot disability and a 30 percent rating for left foot disability.

As noted above, June 19, 1996, is the date of receipt of the Veteran's increased rating claim, which is the date that the Veteran was first seen for a VA examination following the February 1994 rating decision awarding him a 10 percent disability ratings for each foot disability.

As noted above, symptoms at time of the claim in June 1996 were similar, if not identical, to those on VA examination in March 1997.  Resolving doubt in the Veteran's favor, the Veteran's symptoms have approximated the criteria for a 30 percent rating for each disability from the date of receipt of the claim in June 1996.

However, there is no indication of any worsening of his foot disabilities from the time of the final February 1994, rating decision, which rated his foot disabilities as 10 percent disabling, to June 19, 1996.  Also, there is no report of examination or hospitalization by VA relating to his service-connected foot disabilities during this period.  Therefore, the Veteran is not entitled to an effective date prior June 19, 1996, for 30 percent disability ratings for his service-connected foot disabilities.


							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a disability rating in excess of 30 percent for right foot disability is denied.

Entitlement to a disability rating in excess of 30 percent for left foot disability for the period prior to March 9, 2007, and the period from May 1, 2007, is denied.

An effective date of June 19, 1996, for a 30 percent disability rating for right foot disability is granted, subject to the criteria governing the award of monetary benefits.

An effective date of June 19, 1996, for a 30 percent disability rating for right foot disability is granted, subject to the criteria governing the award of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


